Case 2:19-cv-04698-DSF-KES Document 30 Filed 12/01/20 Page 1 of 1 Page ID #:555



  1
  2
  3                                                                  JS-6
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JESUS J. V.,                            Case No. 2:19-CV-04698 DSF (KES)
 12                         Plaintiff,
 13          v.
                                                            JUDGMENT
 14    ANDREW M. SAUL, Commissioner
       of Social Security,
 15
                            Defendant.
 16
 17
 18         Pursuant to the Court’s Order Dismissing Action for Want of Prosecution,
 19         IT IS ADJUDGED that this action is dismissed without prejudice.
 20
 21
 22    DATED: December 1, 2020
 23                                        Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
